DETAILED ACTION

Currently pending claims are 1 – 6.

Response to Arguments
 Applicant's arguments with respect to instant claims have been fully considered but are not persuasive, regarding the changes of claim elements such as “comprising at least five of” – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below. 
Examiner notes there are two separate sessions to present two different prior-art rejections for the same instant independent claims 1 and 4 with different prior-arts.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 – 20 of U.S. Patent No. 9,665,458. Although the conflicting claims are not identical, they are not patentably distinct from each other, as recited by the instant application – accordingly, because the listed claims of U.S. Patent virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application – for example, the claim 5 of said U.S. patent, recited as wherein the at least one third party application comprises: at least one firewall application; at least one parental control application; at least one proprietary application; or at least one WINDOWS application; or any combination thereof, obviously covers the context of the amended claim potion of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (U.S. Patent 7,143,439), in view of Sekiguchi et al. (U.S. Patent 6,711,687) and in view of Gorman et al. (U.S. Patent 2007/0222589). 

As per claim 1 and 4 (PART I / 2), Cooper teaches a method of making information from at least one application accessible to at least one electronic device, the method comprising: 
checking, via at least one log monitor, at least one third party log file for at least one new log entry (Cooper: Col. 3 Line 59 – Col. 4 Line 11 / Line 46 – 48, Col. 7 Line 16 – 24 and Col. 8 Line 8 – 16: a monitoring system manages and incorporates event log files from external (e.g. 3rd party) sources w.r.t. other network components for the new entry of the log events to determine any security policy violation), wherein the at least one third party log file comprises system exceptions, anomalies, and events tracked chronologically by (Cooper: Figure 1A / E-127, Figure 25, Figure 11 & Figure 15, see above, Col. 4 Line 12 – 14 and Col. 26 Line 1 – 12, Col. 39 Line 61 – Col. 40 Line 11, Col. 27 Line 22 – 30 / Line 47 – 48 and Col. 9 Line 9 – Col. 10 Line 3: see immediately below 
(a) the security monitoring system is designed to be a passive monitor for network traffic events and the monitoring system need not be installed on the target host or integrated into existing applications (Cooper: Col. 4 Line 12 – 14) – i.e. the log events can be tracked by a third party application, wherein
(b) the disposition of (e.g.) network events can include disposition severities such as a CRITICAL or HIGH and etc. of alarms in association with anomalies (i.e. security violations) which are exceptions from the normal situations (Cooper: Col. 26 Line 1 – 12), and besides, on a periodic basis (i.e. events being tracked chronologically) a list of tracking calculated statistics results can be generated according to a predetermined time period and can be sent over a secured channel for the client to review (Cooper: Col. 27 Line 22 – 30 / Line 47 – 48); and





However, Cooper does not disclose expressly the monitor system is tracking by an automated teller machine entity.
	Sekiguchi (& Cooper) teaches the monitor system is tracking by an automated teller machine entity (Sekiguchi: Col. 14 Line 3 – 7 and Col. 10 Line 25 – 38: (a) providing enhanced security management by monitoring an automated teller machine to prevent an illegal use of a finance card and unauthorized access to the automated teller machine, wherein (b) an access log is acquired and the access restriction information are further compared to detect any anomalous activity).  
            It would have been obvious to a person of ordinary skill in the art having common sense at the time the invention was made to combine the teaching of Cooper within the system of Sankruthi because (a) Cooper teaches providing a monitoring system that manages and incorporates event log files to determine any security policy violation (see above) and (b) Sekiguchi teaches providing enhanced security management by monitoring an automated teller machine to prevent an illegal use of a finance card and unauthorized access to the automated teller machine, wherein (b) an access log is acquired and the access restriction information are further compared for detecting any anomalous activity (see above).
sending any new log entries in the at least one third party log file to at least one rules engine, the at least one rules engine comprising at least one rule (see above); 
determining if any of the new log entries violate any rules in the at least one rules engine (see above); 
making accessible any new log entries that violate any rules to the at least one electronic device (see above); 
creating at least one alert based on at least one new log entry that violates at least one rule (Cooper: see above & Col.. 26 Line 8 – 12, Col. 80 Line 43 – 66 and Col. 81 Line 40 – 55); and 
notifying users of the at least one alert using alert criteria to determine who should receive the alerts and when, wherein different users receive different alerts based on the alert criteria (Cooper: Col. 84 Line 2 – 8 / Line 16 – 18: generating emails to a list of email addresses (users) to specify who should receive the alerts, which can be configured w.r.t. the time (when), under what rule(s) of what kind of event(s) (log description(s)), that triggered the alert).
However, Cooper does not disclose expressly wherein the alert criteria comprises at least one user role to receive the alerts.
Gorman (& Cooper) teaches wherein the alert criteria comprises multiple roles to receive the alerts (Gorman: Para [0083] Line 4 – 7 / Last sentence: determining a security threat alert triggering and providing appropriate information to a user based on a role of the user), the multiple roles comprising at least five of: an administrator role, a data security specialist role, a web master role, a business executive role, a production support role, a web development role, a marketing role, a management role, or an auditor role, or any combination thereof (Gorman: see above & Para [0084] / [0083] and Para [0063] Line 2 – 6 and Para [0014]: at least including (i) a user role to define the threat trend analysis / alert is qualified as a role to be a data security specialist, (ii) a user role to select the threat trend analysis / alert performs the job functions as a system administartor role and besides, (iii) a role as a member of a counter-terrorism govermental organization to analyze security-related information and identify possible security threats constitutes a management role), (iv) a business executive role is a typical role corresponding to an appropriate user in business unit (Para [0014] last sentence) and (v) a role of collecting intelligence gathering for analysis constitutes an auditor role (Para [0014] last sentence) || (Cooper; see above & Figure 21, Col. 80 Line 55 – 57 / Line 63 – 66 and Col. 82 Line 56 – 59 / Line 66 – 67: the alert detail reports are displayed in the heading of the web page regarding alert events detail after the alert management user choosing to view alert event details for a particular target).
            It would have been obvious to a person of ordinary skill in the art having common sense at the time the invention was made to combine the teaching of Gorman within the system of Cooper because (a) Cooper teaches the security monitoring system is designed to be a passive monitor of network traffic events and the log events can be tracked by a third party / user application (see above) and (b) Gorman teaches providing a more effective monitoring and reporting system wherein appropriate information is provided to a user based on a role of the user upon determining a security threat alert event has been triggered (see above).  

As per claim 2 – 3 and 5 – 6, Cooper teaches wherein the alert criteria comprise at least one pre- defined individual <claim 2 & 5> // or // one predefined group of individuals <claim 3 & 6> (Cooper: Col. 83 Line 45 – 47 and Col. 84 Line 16 – 18: providing details of a specific network event that caused the alert (i.e. a specific “subject matter”) and allowing a user to configure a list of email address(es) within a group, i.e. ranging from on a single user (an individual) up to a customer's organization (i.e. a group), to receive the “ALERT” email notification(s) – This is also consistent with the disclosure of the instant specification indicating a user may be any contact to receive the alert(s) including associated email address(es) (SPEC: Para [0019] Line 12 – 15)).


Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (U.S. Patent 7,278,160), in view of Cooper et al. (U.S. Patent 7,143,439), ), in view of Sekiguchi et al. (U.S. Patent 6,711,687) and in view of Gorman et al. (U.S. Patent 2007/0222589). 
           
As per claim 1 and 4 (PART II / 2), Black teaches a method of making information from at least one application accessible to at least one electronic device, the method comprising: 
checking, via at least one log monitor, at least one third party log file for at least one new log entry (Black: Col. 2 Line 36 – 41, Col. 1 Line 48 – 62, Col. 8 Line 26 – 31, Col. 5 Line 20 – 24, Col. 7 Line 2 – 6 and Col. 4 Line 47 – 49: the security events being recorded, by the network data processing system, aggregated (from other computers in the network), and organized in a specific form / format with a plurality of data record entries constitutes a third party log file) ).
However, Black does not disclose expressly wherein the at least one third party log file comprises system exceptions, anomalies, and events tracked by at least one third party application.
Cooper teaches wherein the at least one third party log file comprises system exceptions, anomalies, and events tracked chronologically by a web server application firewall, a personal computer firewall, a computer operating system, a server system and parental control software or an automated teller machine (Cooper: Figure 1A / E-127 Figure 25, Figure 11 & Figure 15, see above, Col. 4 Line 12 – 14 and Col. 26 Line 1 – 12, Col. 39 Line 61 – Col. 40 Line 11, Col. 27 Line 22 – 30 / Line 47 – 48 and Col. 9 Line 9 – Col. 10 Line 3: see immediately below 
(a) the security monitoring system is designed to be a passive monitor for network traffic events and the monitoring system need not be installed on the target host or integrated into existing applications (Cooper: Col. 4 Line 12 – 14) – i.e. the log events can be tracked by a third party application, wherein
(b) the disposition of (e.g.) network events can include disposition severities such as a CRITICAL or HIGH and etc. of alarms in association with anomalies (i.e. security violations) which are exceptions from the normal situations (Cooper: Col. 26 Line 1 – 12), and besides, on a periodic basis (i.e. events being tracked chronologically) a list of tracking calculated statistics results can be generated according to a predetermined time period and can be sent over a secured channel for the client to review (Cooper: Col. 27 Line 22 – 30 / Line 47 – 48); and



 

            It would have been obvious to a person of ordinary skill in the art having common sense at the time the invention was made to combine the teaching of Cooper within the system of Black because (a) Black teaches network security violation events can be tracked, by the network data processing system, aggregated (from other computers in the network), and organized in a specific format with a plurality of data record entries (see above), and (b) Cooper teaches providing a more flexible and effective security monitoring system which is designed to be a passive monitor of network traffic events and the monitoring system need not be installed on the target host or integrated into existing applications – i.e. the log events can be tracked by a third party application (see above).
However, Black does not disclose expressly the monitor system is tracking by an automated teller machine entity.
	Sekiguchi (& Black) teaches the monitor system is tracking by an automated teller machine entity (Sekiguchi: Col. 14 Line 3 – 7 and Col. 10 Line 25 – 38: (a) providing enhanced security management by monitoring an automated teller machine to prevent an illegal use of a finance card and unauthorized access to the automated teller machine, wherein (b) an access log is acquired and the access restriction information are further compared to detect any anomalous activity).  
            It would have been obvious to a person of ordinary skill in the art having common sense at the time the invention was made to combine the teaching of Cooper within the system of Sankruthi because (a) Black teaches network security violation events can be tracked, by the network data processing system, aggregated (from other computers in the network), and organized in a specific format with a plurality of data record entries (see above) and (b) Sekiguchi teaches providing enhanced security management by monitoring an automated teller machine to prevent an illegal use of a finance card and unauthorized access to the automated teller machine, wherein (b) an access log is acquired and the access restriction information are further compared for detecting any anomalous activity (see above).
sending any new log entries in the at least one third party log file to at least one rules engine, the at least one rules engine comprising at least one rule (Black: see above: the event checking entity to detect the potential security rule violations based on the predefined criteria constitutes the rule engine); 
determining if any of the new log entries violate any rules in the at least one rules engine (see above); 
making accessible any new log entries that violate any rules to the at least one electronic device (Black: Col. 4 Line 53 – 65: e.g. the device for denial-of-service (DOS) attack); 
creating at least one alert based on at least one new log entry that violates at least one rule (Cooper: see above & Col.. 26 Line 8 – 12, Col. 80 Line 43 – 66 and Col. 81 Line 40 – 55); and 
notifying users of the at least one alert using alert criteria to determine who should receive the alerts and when, wherein different users receive different alerts based on the alert criteria (Black: Col. 6 Line 17 – 20, Col. 7 Line 20 – 22, Col. 8 Line 26 – 28 and Col. 6 Line 17 – 20: providing an alert of a new logging event  such as security rule violations on malicious network situations regarding that (e.g.) one computer is directing security attacks against another computer 2”). 
However, Black does not disclose expressly wherein the alert criteria comprises at least one user role to receive the alerts.
Gorman (& Black) teaches wherein the alert criteria comprises multiple roles to receive the alerts (Gorman: Para [0083] Line 4 – 7 / Last sentence: determining a security threat alert triggering and providing appropriate information to a user based on a role of the user), the multiple roles comprising at least three of: an administrator role, a data security specialist role, a web master role, a business executive role, a production support role, a web development role, a marketing role, a management role, or an auditor role, or any combination thereof (Gorman: see above & Para [0084] / [0083] and Para [0063] Line 2 – 6: at least including (a) a user role to define the threat trend analysis / alert is qualified as a role to be a data security specialist, (b) a user role to select the threat trend analysis / alert performs the job functions as a system administartor role and besides, (c) a role as a member of a counter-terrorism govermental organization to analyze security-related information and identify possible security threats constitutes a management role), (d) a business executive role is a typical role corresponding to an appropriate user in business unit (Para [0014] last sentence) and (e) a role of collecting intelligence gathering for analysis constitutes an auditor role (Para [0014] last sentence) || (Cooper; see above & Figure 21, Col. 80 Line 55 – 57 / Line 63 – 66 and Col. 82 Line 56 – 59 / Line 66 – 67: the alert detail reports are displayed in the heading of the web page regarding alert events detail after the alert management user choosing to view alert event details for a particular target).
            It would have been obvious to a person of ordinary skill in the art having common sense at the time the invention was made to combine the teaching of Gorman within the system of Black because (a) Black teaches network security violation events can be tracked, by the network data processing system, aggregated (from other computers in the network), and organized in a specific format with a plurality of data record entries (see above), and (b) Gorman teaches providing a more effective monitoring and reporting system wherein appropriate information is provided to a user based on a role of the user upon determining a security threat alert event has been triggered (see above).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D
    Primary Examiner, Art Unit 2431
                    No.2020 - 2021
---------------------------------------------------